                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 1 of 7




 1                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 2                                     AT TACOMA

 3
     UNITED STATES OF AMERICA,                           CASE NO. CR10-5294 BHS
 4                             Plaintiff,                ORDER DENYING
            v.                                           DEFENDANT’S MOTION FOR
 5
                                                         COMPASSIONATE RELEASE
     JOSHUA ROBERT STARNES,                              AND GRANTING MOTIONS TO
 6
                                                         FILE OVERLENGTH BRIEFS
                               Defendant.
 7

 8
            This matter comes before the Court on Defendant Joshua Starnes’s (“Starnes”)
 9
     motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), Dkt. 55, and motion
10
     for leave to file overlength brief, Dkt. 54, and the Government’s motion for leave to file
11
     overlength response, Dkt. 58. The Court has considered the pleadings filed in support of
12
     and in opposition to the motions and the remainder of the file and hereby denies the
13
     motion for compassionate release and grants the motions for leave to file overlength
14
     briefs for the reasons stated herein.
15
                       I.   FACTUAL & PROCEDURAL BACKGROUND
16
            On April 27, 2010, Starnes was charged with one count of Transportation of Child
17
     Pornography in violation of 18 U.S.C. § 2252A(a)(1). Dkt. 1. On October 5, 2010,
18
     Starnes pled guilty to the charge. Dkts. 22; 23. On February 11, 2011, Judge Ronald B.
19
     Leighton1 accepted the Government’s recommendation for sentencing and sentenced
20

21
            1
             Judge Leighton retired from the federal bench, and this case was reassigned to this
22   Court on October 9, 2020. Dkt. 57.



     ORDER - 1
                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 2 of 7




 1   Starnes to 180 months of custody. Dkts. 39; 40; see also Dkt. 55-5, Sentencing

 2   Transcript, at 52 (“as I look at the evidence that has been presented, which is the size and

 3   nature of your collection, the activities in terms of the bartering and so forth, that you, I

 4   think, present a very real danger to the community, and I am going to accept the

 5   government’s recommendation here.”).

 6          On October 8, 2020, Starnes filed a motion for compassionate release, Dkt. 55,

 7   and a motion for leave to file overlength briefing, Dkt. 54. On October 15, 2020, the

 8   Government responded, Dkt. 59, and filed a motion for leave to file overlength response,

 9   Dkt. 58. On October 16, 2020, Starnes replied. Dkt. 62.

10                                       II. DISCUSSION

11   A.     Motions to File Overlength Briefs

12          As a preliminary matter, the Court grants Starnes’s unopposed motion, Dkt. 54,

13   and the Government’s unopposed motion, Dkt. 58, to file a brief in excess of the twelve-

14   page limitation imposed by Local Criminal Rule 12(b)(5) of the Rules of the United

15   States District Court for the Western District of Washington.

16   B.     Motion for Compassionate Release

17          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

18   of imprisonment “constitutes a final judgment and may not be modified by a district court

19   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

20   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

21   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

22


     ORDER - 2
                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 3 of 7




 1   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

 2   court for compassionate release:

 3                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
 4          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
 5          such a request by the warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
 6          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
 7          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
 8                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
 9                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
10
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
11
     defendant provided that: (1) the inmate has either exhausted his or her administrative
12
     appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the
13
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
14
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
15
     requested sentence reduction; and (3) the reduction is consistent with the Sentencing
16
     Commission’s policy statement. See id.
17
            The Sentencing Commission’s policy statement referenced in 18 U.S.C.
18
     § 3582(c)(1)(A)(i) provides, in relevant part:
19
                   [T]he court may reduce a term of imprisonment (and may impose a
20          term of supervised release with or without conditions that does not exceed
            the unserved portion of the original term of imprisonment) if, after
21          considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
            they are applicable, the court determines that—
22                 (1)(A) Extraordinary and compelling reasons warrant the reduction;


     ORDER - 3
                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 4 of 7




 1                 ***
                   (2) The defendant is not a danger to the safety of any other person or
 2         to the community, as provided in 18 U.S.C. § 3142(g); and
                   (3) The reduction is consistent with this policy statement.
 3
     United States Sentencing Guidelines (“USSG”) § 1B1.13.
 4
           Here, the Court focuses on whether Starnes has extraordinary and compelling
 5
     reasons to warrant his relief. Recently, Judge Thomas S. Zilly has provided a non-
 6
     exhaustive list of factors federal courts have considered in determining whether a
 7
     defendant has extraordinary and compelling reasons for compassionate release in the
 8
     context of COVID-19:
 9
           (i) whether the inmate is at higher risk because of his or her age and/or race,
10         see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
           (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,
11         medically-documented, chronic health conditions that render him or her
           more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
12         RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
           the movant's health issues were “not merely self-diagnosed,” but rather
13         “medically documented and verified”); United States v. Rodriguez, No.
           2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
14         (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
           was in a “higher risk category”); (iii) the fatality rate for individuals with
15         similar health conditions as compared with the overall fatality rate for
           COVID-19, see id. (summarizing COVID-19 fatality rates); United States
16         v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,
           2020) (granting a motion brought by a defendant suffering from
17         pancytopenia, which is associated with an “over fivefold enhanced risk of
           severe COVID-19”); (iv) whether the inmate has previously tested positive
18         for the coronavirus that causes COVID-19 and, if so, whether the inmate
           suffers from any long-term effects of the disease, see United States v.
19         Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
           Wash. June 17, 2020) (denying a motion for compassionate release brought
20         by an inmate who recovered from and was “not suffering from any reported
           lingering symptoms” related to COVID-19); and (v) whether the inmate's
21         release is expected to reduce the risk of him or her contracting COVID-19,
           see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
22


     ORDER - 4
                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 5 of 7




 1          *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
            situation that “would likely place him at greater risk”).
 2
     United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July
 3
     8, 2020).
 4
            The Court finds these factors useful and instructive and are consistent with the
 5
     analysis of extraordinary and compelling reasons the Court has engaged in with recent
 6
     COVID-19 cases. See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African
 7
     American defendant who suffers from hypertension and chronic kidney disease presented
 8
     extraordinary and compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020
 9
     WL 4698815, at *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal
10
     correctional institution that had only two inmates infected with COVID-19 did not
11
     present an extraordinary and compelling reason); United States v. Gray, No. CR16-5600
12
     BHS, 2020 WL 5759792, at *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young
13
     female defendant with a Body Mass Index of 32.1, while obese, did not present sufficient
14
     evidence of extraordinary and compelling reasons without additional evidence of other
15
     risk factors). The Court has discretion to consider the factors provided by Judge Zilly in
16
     determining whether Starnes has extraordinary and compelling reasons.2
17

18          2
              In the application of USSG § 1B1.13, the Commission has described three categories of
     potentially “extraordinary and compelling reasons,” namely medical condition, age, and family
19   circumstances, see USSG § 1.B1.13 cmt. n.1(A)–(C), as well as a “catch-all” provision, id. cmt.
     n.1(D), which “opens the door” to considering factors other than those specifically enumerated,
20   United States v. McPherson, 454 F. Supp. 3d. 1049 (W.D. Wash. 2020). However, USSG §
     1B1.13 has not been updated since the passage of the First Step Act of 2018, and district courts
     have largely found that the Commission’s list of extraordinary and compelling reasons is not
21
     binding, but rather helpful guidance. See United States v. Almontes, No. 3:05-cr-58 (SRU), 2020
     WL 1812713, at *3 (Apr. 9, 2020 D. Conn.) (providing a list of cases from around the country on
22   whether the Commission’s list is binding). The Court therefore concludes that, given the “catch-


     ORDER - 5
                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 6 of 7




 1          Starnes argues that his chronic medical conditions are extraordinary and

 2   compelling reasons because they place him at a higher risk of severe illness from

 3   COVID-19; he has a Body Mass Index (“BMI”) of 36.4 and suffers from hypertension

 4   and asthma. Dkt. 55 at 13–14. According to the CDC, obesity, i.e. a BMI between 30 and

 5   40, increases the risk of severe illness from COVID-19, and asthma and hypertension

 6   may increase the risk of severe illness.3 Having documented medical conditions that the

 7   CDC considers a risk or a possible risk for severe infection is a factor in favor of finding

 8   extraordinary and compelling reasons to warrant Starnes’s compassionate release.

 9          However, Starnes tested positive for COVID-19 in May 2020 and appears to have

10   remained asymptomatic throughout his infection. See Dkt. 55-1. Starnes asserts that

11   because he was asymptomatic, he remains vulnerable to reinfection. Dkt. 55 at 2–5.

12   While there are documented instances of a recovered COVID-19 patient becoming

13   reinfected in the United States, it appears that such reinfections are rare.4 Therefore, the

14   Court finds Starnes has failed to meet his burden of proof showing that he specifically

15
     all” provision and the non-binding status of the comments to USSG § 1B1.13, it has discretion to
16   construe the meaning of extraordinary and compelling reasons. See Grubbs, 2020 WL 3839619,
     at *2 n.2.
17          3
              Center for Disease Control and Prevention, People with Certain Medical Conditions,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
18   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
     ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Oct. 16, 2020).
19          4
              Erika Edwards & Akshay Syal, COVID-19 reinfection reported in Nevada patient,
     researchers say, NBC News (Aug. 28, 2020) https://www.nbcnews.com/health/health-
20   news/covid-19-reinfection-reported-nevada-patient-researchers-say-n1238679; Sandi Doughton,
     Seattle-area man is the third person in the U.S. confirmed to have been infected twice with
21   coronavirus, Seattle Times (Oct. 15, 2020) https://www.seattletimes.com/seattle-
     news/health/seattle-area-man-is-the-third-person-in-the-u-s-confirmed-to-have-been-infected-
22   twice-with-coronavirus/.



     ORDER - 6
                 Case 3:10-cr-05294-BHS Document 63 Filed 10/27/20 Page 7 of 7




 1   remains reasonably susceptible to reinfection. The Court understands that the scientific

 2   community’s understanding of the virus is evolving, and it may be possible that new

 3   scientific evidence will emerge as to reinfection and individuals who were asymptomatic

 4   COVID-19 carriers. But it is consistent with this Court’s precedent to find that absent a

 5   specific showing that the defendant themselves remain susceptible to reinfection, a

 6   previous diagnosis of COVID-19 cuts against a finding of extraordinary and compelling

 7   reasons. See United States v. Christensen, No. CR18-5411 BHS, 2020 WL 5982104, at

 8   *3 (Oct. 8, 2020 W.D. Wash.). Defendant has the burden to establish his entitlement to

 9   compassionate release. He has not met that burden.

10          At this time, because Starnes has already been infected, his chronic medical

11   conditions alone do not amount to an extraordinary and compelling reason to warrant

12   compassionate release.

13                                        III. ORDER

14          Therefore, it is hereby ORDERED that Starnes’s motion for compassionate

15   release, Dkt. 55, is DENIED, Starnes’s motion for leave to file overlength briefs, Dkt.

16   54, is GRANTED, and the Government’s motion for leave to file overlength response,

17          Dkt. 58, is GRANTED.

18          Dated this 27th day of October, 2020.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER - 7
